Citation Nr: 0519797	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-09 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for migraine headaches.  

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 1975 
and from December 1990 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified by videoconference hearing before the 
undersigned in January 2005.  A transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  Service connection for migraine headaches was denied by 
the RO in a March 1994 rating action.  The veteran was 
notified of this action and of her appellate rights, but 
failed to file a timely appeal.

2.  Since the March 1994 decision denying service connection 
for migraine headaches, the additional evidence, not 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is competent evidence of headaches in service with 
continuous symptoms later diagnosed as migraine headaches.  




CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the March 
1994 decision of the RO, which denied service connection for 
migraine headaches, is new and material; thus, the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

2.  The criteria for the establishment of service connection 
for a migraine headache disorder are met.  38 U.S.C.A. § 1110 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  New and Material

In addition to the above mentioned changes, the laws relating 
to new and material evidence were also changed with the 
enactment of the VCAA.  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulatory changes for 
3.156(a) regarding new and material claims apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for migraine headaches was previously 
denied by the RO in a March 1994 rating decision.  The 
veteran did not appeal this determination.  In such cases, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the March 1994 rating 
decision that denied service connection for migraine 
headaches, included the service medical records from each of 
the veteran's periods of active duty and VA outpatient 
treatment records, dated through October 1993.  In support of 
her application to reopen the claims for service connection 
for migraine headaches, the veteran has submitted a 
statement, dated in February 1999, from a fellow 
serviceperson who indicated that the veteran had had frequent 
headaches since returning from the Persian Gulf in 1991.  
Additionally, the veteran testified at a hearing before the 
undersigned in January 2005 and a statement, dated in January 
2005 has been submitted from a VA physician who has been 
treating the veteran who stated that the veteran has 
recurring severe migraine headaches, among other 
disabilities, that could be associated with the veteran's 
service in support of operation Desert Storm.  For the 
purpose of determining whether evidence is new and material 
to reopen a claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board finds the evidence that has been submitted 
constitutes new and material evidence such that the claim may 
be reopened.  


III.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a).  

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i) (2004).  

Regulations clarify that there must be "objective indications 
of a qualifying chronic disability," which include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(1) and (3).  A disability is considered 
"chronic" if it has existed for six months or more or if the 
disability exhibits intermittent episodes of improvement and 
worsening over a six-month period.  38 C.F.R. § 3.317(a)(4).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).    

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran's service personnel records show that she served 
as an operating room nurse during the Persian Gulf War.  The 
veteran's service medical records during her tour in 
Southwest Asia reveal complaints and treatment for headaches.  
The veteran reported that she had severe and frequent severe 
headaches on her April 1991 service examination report.

The post-service medical evidence shows that she has 
consistently complained of headaches since her service in 
Southwest Asia, which were later diagnosed as migraine 
headaches.

The veteran's VA physician provided a January 2005 letter.  
The doctor reported that she had been treating the veteran 
for recurring severe migraine headaches.  She also noted 
that, although admittedly not an expert in "Desert Storm" 
syndromes, she felt that the current migraines could be 
attributed to service.

Furthermore, the veteran testified in January 2005 that her 
severe headaches began during her service in Southwest Asia.  
She felt at the time it was a temporary problem.  Over the 
years, however, the headaches continued and increased in 
severity.  Given her medical training as a nurse, as well as 
her experience, she maintained that she knew the difference 
between a temporary headache and a migraine.  

The Board finds the veteran's testimony with respect to the 
frequency and severity of her headaches compelling.  Given 
her experience as a nurse, the veteran is uniquely competent 
to testify to whether and when she had headaches and to 
describe the severity.  Grottveit, 5 Vet. App. at 93.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds sufficient evidence of disability in service with 
continuous symptoms thereafter to establish service 
connection for migraine headaches pursuant to 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107(b).  The appeal is granted.  

Given that the Board has granted the veteran's claim on a 
direct basis, an analysis pursuant to an undiagnosed illness 
is not necessary.


ORDER

New and material evidence having been submitted, the claim 
for service connection for migraine headaches is reopened.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for migraine headaches 
is granted.



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


